COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 IN RE
                                                 §               No. 08-10-00337-CV

 H.D. VEST, INC. AND STEPHANIE                   §         AN ORIGINAL PROCEEDING
 CHARITONENKO,
                                                 §                 IN MANDAMUS

 RELATORS.                                       §


                  OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relators seek a writ of mandamus to overturn an order denying their motion to compel

arbitration pursuant to the Federal Arbitration Act (FAA). A writ of mandamus will issue only if

the trial court clearly abused its discretion and if the relator has no adequate remedy by appeal.

In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex. 2004). A party may appeal

an interlocutory order denying a motion to compel arbitration under the FAA. See

TEX .CIV .PRAC.&REM .CODE ANN . § 51.016 (Vernon Supp. 2010); In re Merrill Lynch & Co.,

Inc., 315 S.W.3d 888, 891 n.3 (Tex. 2010); Sidley Austin Brown & Wood, LLP v. J.A. Green

Dev. Corp., ___ S.W.3d ___, 2010 WL 4457467, at *1 (Tex.App.--Dallas Nov. 9, 2010, no

pet.h.). Because Relators thus have an adequate remedy by appeal, the petition for a writ of

mandamus is denied.



November 29, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.